            Case 1:19-cv-02877-DLC Document 34 Filed 09/06/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA CORPORATION
and SIGNIFY HOLDING B.V.

                              Plaintiffs,

                        vs.                               Civil Action No. 1:19-cv-02877-DLC

DELTA LIGHT (USA) LLC
and DELTA LIGHT N.V.

                              Defendants.



                   [PROPOSED] ORDER REGARDING E-DISCOVERY

       The Court hereby ORDERS as follows:

       1.        This Order supplements all other discovery rules and orders. It streamlines

Electronically Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

determination” of this action, as required by Federal Rule of Civil Procedure 1.

       2.        This Order may be modified by the Court upon a showing of good cause or by

agreement of the parties.

       3.        General ESI production documents shall be produced as TIFF files. To the extent

necessary, native files shall be produced in response to a party’s reasonable requests. TIFF files

shall be single-paged, named with a unique production number followed by the appropriate file

extension, and have Group IV compression (or higher) at 300 DPI. Image load files (LFP, iPro

file, Summation DII, DAT, and OPT load file), with extracted metadata (including, without

limitation, the date time and last modified or sent for emails, custodian, author, recipients,

MD5Hash value, Bates number of the document’s first page and last page for multipage
            Case 1:19-cv-02877-DLC Document 34 Filed 09/06/19 Page 2 of 4



documents, Bates number of the first and last page of any attachments to the document, path to

the associated TXT files, and subject for emails) shall be provided to indicate the location and

utilization of the TIFF files. Associated text files (TXT) shall be named with their respective

production numbers, and the load files shall include a path to the text files but shall not include

OCR or extracted text. If a document is more than one page, the utilization of the document and

any attachments and/or affixed notes shall be maintained as they existed in the original

document. The parties shall cooperate in meeting reasonable requests related to ESI production

image load files.

       4.       General ESI production requests under Federal Rules of Civil Procedure 34 and

45 shall not include email or other forms of electronic correspondence (collectively “email”). To

obtain email parties must propound specific email production requests.

       5.       Email production requests shall only be propounded for specific issues, rather

than general discovery of a product or business.

       6.       Email production requests shall be phased to occur after the parties have mutually

exchanged initial patent disclosures pursuant to the Court’s Order Regarding Patent Disclosures

and Claim Construction Schedule in this case.

       7.       Email production requests shall identify the custodian, the agreed upon search

terms, and time frame. Prior to serving email production request, the parties shall cooperate to

identify the proper custodians, proper search terms and proper timeframes.

       8.       Each requesting party shall limit its email production requests to each of the

persons listed in the producing party’s Initial Disclosures and interrogatory responses, plus five

custodians per producing party for all such requests. The parties may jointly agree to modify this

limit without the Court’s leave. The Court shall consider contested requests for up to five




                                                -2-
            Case 1:19-cv-02877-DLC Document 34 Filed 09/06/19 Page 3 of 4



additional custodians per producing party, upon showing a distinct need based on the size,

complexity, and issues of this specific case. Should a party serve email production requests for

additional custodians beyond the limits agreed to by the parties or granted by the Court pursuant

to this paragraph, the requesting party shall bear all reasonable costs caused by such additional

discovery.

       9.       Each requesting party shall limit its email production requests to a total of 10

agreed upon search terms per custodian per party. The parties may jointly agree to modify this

limit without the Court’s leave. The Court shall consider contested requests for up to five

additional search terms per custodian, upon showing a distinct need based on the size,

complexity, and issues of this specific case. The search terms shall be narrowly tailored to

particular issues. Indiscriminate terms, such as the producing company’s name or its product

name, are inappropriate unless combined with narrowing search criteria that sufficiently reduce

the risk of overproduction. A conjunctive combination of multiple words or phrases (e.g.,

“computer” and “system”) narrows the search and shall count as a single search term.           A

disjunctive combination of multiple words or phrases (e.g., “computer” or “system”) broadens

the search, and thus each word or phrase shall count as a separate search term unless they are

variants of the same word. Use of narrowing search criteria (e.g., “and,” “but not,” “w/x”) is

encouraged to limit the production and shall be considered when determining whether to shift

costs for disproportionate discovery. Should a party serve email production requests with search

terms beyond the limits agreed to by the parties or granted by the Court pursuant to this

paragraph, the requesting party shall bear all reasonable costs caused by such additional

discovery.




                                              -3-
          Case 1:19-cv-02877-DLC Document 34 Filed 09/06/19 Page 4 of 4



       10.      Subject to the terms of the Stipulated Protective Order, the receiving party shall

not use ESI that the producing party asserts is attorney-client privileged or work product

protected to challenge the privilege or protection.

       11.      Pursuant to Federal Rule of Evidence 502(d), and subject to the terms of the

Stipulated Protective Order, the inadvertent production of a privileged or work product protected

ESI is not a waiver in the pending case or in any other federal or state proceeding.

       12.      Subject to the terms of the Stipulated Protective Order, the mere production of

ESI in a litigation as part of a mass production shall not itself constitute a waiver for any purpose.



SO ORDERED.

Dated:________________, 2019
                                                      HON. DENISE COTE
                                                      U.S. DISTRICT COURT JUDGE




                                                -4-
